IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MARVIN FLETCHER,                      §
                                          §
           Defendant Below,               §   No. 711, 2014
           Appellant,                     §
                                          §
           v.                             §   Court Below—Superior Court
                                          §   of the State of Delaware,
    STATE OF DELAWARE,                    §   in and for Kent County
           Plaintiff Below,               §   Cr. ID No. 0307022941A
           Appellee.                      §
                                          §

                              Submitted: January 9, 2015
                              Decided:   February 24, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

                                       ORDER

          This 24th day of February 2015, upon consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record below, it appears to the

Court that:

          (1)    The appellant, Marvin Fletcher, filed this appeal from the Superior

Court’s denial of his motion for correction of illegal sentence under Superior Court

Criminal Rule 35 (“Rule 35”). The State of Delaware has filed a motion to affirm

the judgment below on the ground that it is manifest on the face of Fletcher’s

opening brief that his appeal is without merit.1 We agree and affirm.


1
    Supr. Ct. R. 25(a).
         (2)    The record reflects that, in March 2004, a Superior Court jury found

Fletcher guilty of Trafficking in Cocaine, Possession of Cocaine with Intent to

Deliver, Maintaining a Vehicle for Keeping Controlled Substances, three counts of

Possession of a Firearm During the Commission of a Felony (“PFDCF”),

Tampering with Physical Evidence, Carrying a Concealed Deadly Weapon,

Conspiracy in the Second Degree, and Possession of Drug Paraphernalia. Fletcher

was sentenced to twenty-nine and a half years of Level V incarceration, suspended

after fourteen years for decreasing levels of supervision. This Court affirmed the

Superior Court’s judgment on direct appeal.2 Fletcher subsequently filed two

unsuccessful motions for postconviction relief.3

         (3)    On December 15, 2014, Fletcher filed a Motion for Correction of

Sentence under Superior Court Criminal Rule 35(a). Fletcher claimed the three

counts of PFDCF should have merged into one count because there was only one

occurrence of a firearm. He also claimed that even if each PFDCF conviction

related to a felony drug conviction, he was only convicted of two drug felonies,

leaving an additional PFDCF conviction. The Superior Court denied the motion as




2
    Fletcher v. State, 2005 WL 646841 (Del. Mar. 16, 2005).
3
  Fletcher v. State, 2009 WL 4604642 (Del. Dec. 7, 2009) (affirming denial of second motion for
postconviction relief); State v. Fletcher, Cr. ID No. 0307022941A (Del. Super. Ct. Jan. 31, 2008)
(order denying first motion for postconviction relief).



                                                2
untimely and repetitive under Superior Court Criminal Rule 35(b). This appeal

followed.

         (4)     In his opening brief on appeal, Fletcher claims that: (i) the Superior

Court erred in treating his motion as a motion for reduction of sentence under Rule

35(b), rather than a motion for correction of illegal sentence under Rule 35(a); and

(ii) the Superior Court erred in denying his motion because there was only one

occurrence of a firearm and there were only two felony drug convictions

underlying the three PFDCF convictions. We review the Superior Court’s denial

of a motion for correction of sentence under Rule 35(a) for abuse of discretion,

although questions of law are reviewed de novo.4 Under Rule 35(a), a sentence is

illegal if it exceeds statutory limits, violates double jeopardy, is ambiguous with

respect to the time and manner in which it is to be served, is internally

contradictory, omits a term required to be imposed by statute, is uncertain as to the

substance of the sentence, or is a sentence that the judgment of conviction did not

authorize.5

         (5)     As to Fletcher’s first claim, it appears that the Superior Court

mistakenly treated Fletcher’s motion as a motion for modification of sentence

under Rule 35(b), rather than a motion for correction of illegal sentence under Rule

4
    Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
5
    Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).



                                                 3
35(a). We nonetheless affirm the Superior Court’s denial of the motion on the

independent and alternative ground that it lacked merit under Rule 35(a).6

          (6)    First, to the extent Fletcher attacks the legality of his PFDCF

convictions, the limited purpose of Rule 35(a) is to permit correction of an illegal

sentence.7 Rule 35(a) is not a means for a defendant to attack the legality of his

convictions.8 Second, to the extent Fletcher attacks the legality of his PFDCF

sentences, separate and distinct felonies can each support a separate PFDCF or

Possession of a Deadly Weapon During the Commission of a Felony

(“PDWDCF”) conviction and sentence, even if there is only one weapon.9

Fletcher’s three PFDCF convictions were based on three different drug felonies --

Trafficking in Cocaine, Possession of Cocaine with Intent to Deliver, and

Maintaining a Vehicle for Keeping Controlled Substances (not two drug felonies as

Fletcher claims) -- and Fletcher’s three PFDCF sentences were therefore legal. We

6
  Unitrin, Inc. v. American Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (noting that Delaware
Supreme Court may affirm judgment on basis of different rationale than rationale articulated by
trial court).
7
    Brittingham v. State, 705 A.2d at 578.
8
    Id.
9
  See, e.g., Nance v. State, 903 A.2d 283, 288 (Del. 2006) (holding four PDWDCF sentences
based on two drug felonies and two guns did not violate Double Jeopardy Clause); Williamson v.
State, 707 A.2d 350, 363 (Del. 1998) (rejecting argument that two PDWDCF convictions
exposed defendant to double punishment and should merge because only one knife was used
during two felonies); Robertson v. State, 630 A.2d 1084, 1092-93 (Del. 1993) (holding
defendants could properly be convicted of more than two PDWDCF counts, even though only
two guns were used, because multiple felonies were committed with those two guns).


                                              4
conclude that Fletcher’s attacks on his sentence are without merit and the Superior

Court did not err in denying his motion for correction of sentence.

      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.


                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice




                                         5